Citation Nr: 0914122	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  This decision was issued to the 
Veteran and his service representative in May 2004.  In 
August 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current disability 
due to bipolar disorder which could be attributed to active 
service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2003, March 2005, and January 
2008, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his bipolar disorder to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bipolar 
disorder.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran 
notified VA in May 2005 that he had no more information or 
evidence to submit in support of his claim.  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for bipolar 
disorder is being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file.

The Veteran has contended that he was treated at the VA 
Medical Center in Fort Hamilton, New York, "within a couple 
of years of my discharge from service" in 1970 for bipolar 
disorder.  In response to a request for records of the 
Veteran's treatment dated between 1975 and 1980, this 
facility notified the RO that it had no records for the 
Veteran.  Additional treatment records from this facility 
dated in the early 1990's also have been obtained and 
associated with the Veteran's claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, because the 
Veteran does not experience any current disability due to 
bipolar disorder which could be attributed to active service, 
the Board finds that an examination is not required.  
Accordingly, VA has done everything reasonably possible to 
notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that his bipolar disorder is related to 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
pre-induction physical examination in August 1967, he denied 
any medical history of nervous trouble.  Clinical evaluation 
was normal.  The Veteran was not treated for bipolar disorder 
during active service.  The Veteran's medical history and 
clinical evaluation were unchanged at his separation physical 
examination in January 1970.

The post-service medical evidence shows that the Veteran was 
treated for mental health problems on several occasions in 
1990.  On VA outpatient treatment in February 1990, the 
Veteran complained of feeling depressed and fighting at home.  
He reported experiencing marital strain and sought 
counseling.  He also reported feeling depressed over his 
deteriorating marriage.  Mental status examination of the 
Veteran showed no psychotic features and no suicidal or 
homicidal ideation.  The impression was adjustment disorder 
with mixed emotional features.  

The Veteran received regular outpatient mental health 
treatment beginning in approximately 2002.  On VA outpatient 
treatment in November 2002, the Veteran complained of a mood 
disturbance.  A history of depressive and anger-related 
disturbances was noted.  The Veteran reported experiencing 
increasing irritability, social withdrawal, and feeling 
depressed.  He denied any specific anxiety or psychosis.  The 
Veteran also reported being hospitalized for a violent temper 
soon after service separation and being treated at the VA 
Medical Center in Fort Hamilton, New York, at that time.  He 
also admitted to several suicide attempts, once by overdose 
and another by cutting his wrist, in the 1970's.  The Veteran 
reported being married to his first and only wife and had no 
children.  Mental status examination of the Veteran showed 
full orientation, unremarkable psychomotor behavior, normal 
speech, goal-directed and logical thoughts, and no paranoia 
or unusual preoccupations, suicidal or homicidal ideation, or 
perceptual abnormalities.  The Veteran's Global Assessment of 
Functioning (GAF) score was 45, indicating serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  The impressions included bipolar disorder 
type II versus mixed.  

In August 2003, the Veteran "reports that he destroyed his 
cell phone and lunch box one day when he got angry at work.  
He feels his supervisors are too picky and are causing stress 
on purpose."  Mental status examination of the Veteran 
showed full orientation, normal speech, no abnormal 
movements, goal-directed and logical thought process, no 
overt signs of psychosis, delusion, hallucination, or thought 
disorder, and no suicidal or homicidal ideation.  The 
Veteran's GAF score was 50, indicating serious symptoms.  The 
impressions were unchanged from November 2002.  

In March 2004, the Veteran reported "increasing improvement 
in his mood and anger-related symptoms."  He also reported 
feeling stressed by his job at the postal service.  He 
reported being irritable, "still generally socially 
withdrawn," and less depressed.  The Veteran's GAF score was 
45.  Mental status examination of the Veteran and the 
impressions were unchanged.  

In October 2004, the Veteran complained "that he has been 
feeling bad and stressed."  The Veteran's GAF score was 52, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Mental status 
examination of the Veteran and the impressions were 
unchanged.

Following VA outpatient treatment in February 2005, the 
Veteran's GAF score was 48, indicating serious symptoms.  
Mental status examination of the Veteran and the impressions 
were unchanged.

The Veteran reported a private emergency room in May 2005 
complaining of blurred vision, dizziness, and anxiety.  He 
also reported feeling "pretty severe anxiety where he was 
worried something would happen."  His medical history was 
significant for other anxiety episodes and he reported being 
treated for bipolar disorder.  Mental status examination of 
the Veteran showed "he is just a little confused as to where 
he is" and some mixed depressive thoughts.  After being 
prescribed medication, he experienced some relief of his 
anxiety.  The impression was anxiety attack with nausea, 
vomiting, and palpitations.

In a September 2005 letter, William J. Romanos, Jr., M.D., 
stated that he was treating the Veteran for severe depression 
associated with a diagnosis of lung cancer.  Dr. Romanos 
stated that the Veteran "suffers from severe depression."  
Mental status examination of the Veteran showed feelings of 
helplessness and hopelessness, a loss of self-confidence and 
self-esteem, no delusions, hallucinations, or paranoid 
thinking, some passive thoughts of suicide, no active 
suicidal ideation or homicidal ideation, and no thought 
disorder.  Dr. Romanos also stated that, although he only had 
seen the Veteran a few times, it was his impression that the 
Veteran was "totally disabled" by his cancer and associated 
depression.  The Veteran's GAF score was 50.  The diagnosis 
was a single episode of severe major depression.  

In a September 2005 progress note, the Veteran's VA treating 
psychologist stated that he had been treating the Veteran 
since July 2003 for bipolar disorder type II mixed.  The 
Veteran's GAF score was 40, indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  Following VA outpatient 
treatment that same month, the assessment was bipolar 
disorder type II-depressed versus mixed.  

In an October 2005 letter, Alan R. Fiester, Ph. D., stated 
that he had seen the Veteran approximately 1 year earlier 
"for problems associated with generalized anxiety 
disorder."  The Veteran had asked Dr. Fiester if he could 
resume treatment "for problems associated with depression . 
. . secondary to the diagnosis of lung cancer."

A review of the Veteran's Social Security Administration 
(SSA) records shows that SSA awarded him disability benefits 
in February 2006 for lung cancer, shortness of breath, and 
arm pain.

On VA outpatient treatment in April 2006, it was noted that 
the Veteran presented "with little disturbance of his mood" 
and passive suicidal ideation but no intent or plan.  Mental 
status examination of the Veteran was unchanged.  The 
Veteran's GAF score was 50.  The assessment included bipolar 
disorder type II-depressed versus mixed-in remission.

In January 2007, mental status examination of the Veteran was 
unchanged.  The Veteran's GAF score was 48.  The assessment 
included bipolar disorder type II versus mixed by history.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for bipolar 
disorder.  Initially, the Board notes that the Veteran's 
service treatment records show that he was not diagnosed as 
having bipolar disorder at any time during active service.  
He also denied any relevant medical history at his enlistment 
and separation physical examinations.  It appears that the 
Veteran first was diagnosed with bipolar disorder in November 
2002, or more than 32 years after his service separation in 
March 1970, when he began receiving outpatient treatment for 
this condition.

The post-service medical evidence shows that the Veteran has 
been treated for multiple psychiatric problems (variously 
diagnosed as depression, adjustment disorder, and bipolar 
disorder).  Despite the Veteran's assertions to the contrary, 
there were no records showing that he was treated for bipolar 
disorder within a few years of service separation at the VA 
Medical Center in Fort Hamilton, New York.  Instead, it 
appears that the Veteran was treated at that facility in 1990 
(or approximately 20 years after service separation) for 
depression and adjustment disorder.  More importantly, none 
of the Veteran's post-service VA and private treating 
physicians have related his bipolar disorder to active 
service.  Additionally, the more recent medical evidence 
shows that the Veteran's bipolar disorder currently is in 
remission. 

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to bipolar disorder which could be attributed to active 
service, the Board finds that service connection for bipolar 
disorder is not warranted. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


